 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    DARONTA TYRONE LEWIS,                           Case No. 1:20-cv-01485-NONE-SKO (PC)

12                       Plaintiff,
                                                      ORDER DIRECTING THE CLERK OF
13            v.                                      THE COURT TO CLOSE CASE

14    S. SHERMAN, et al.,
15                       Defendants.
16

17          Plaintiff Daronta Tyrone Lewis has filed a notice of voluntary dismissal pursuant to

18   Federal Rule of Civil Procedure 41(a)(1). (Doc. 21.) Under the rule, a “plaintiff may dismiss an

19   action without a court order by filing . . . a notice of dismissal before the opposing party serves

20   either an answer or a motion for summary judgment.” Fed. R. Civ. P. 41(a)(1)(A)(i). Once a

21   dismissal under Rule 41(a)(1) is properly filed, no order of the court is necessary to effectuate

22   dismissal; the dismissal is effective automatically. Com. Space Mgmt. Co. v. Boeing Co., 193

23   F.3d 1074, 1078 (9th Cir. 1999).

24   ///

25   ///

26   ///

27   ///

28   ///
 1            Because Plaintiff has filed a notice of dismissal, and no opposing party has filed an

 2   answer or a motion for summary judgment, this action has terminated. Accordingly, the Court

 3   DIRECTS the Clerk of the Court to close this case.

 4
     IT IS SO ORDERED.
 5

 6   Dated:     May 18, 2021                                       /s/   Sheila K. Oberto             .
                                                         UNITED STATES MAGISTRATE JUDGE
 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                        2
